DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lips (Pub. No.:  US 2018/0143283) in view of Adib et al (Pub. No.:  US 2017/0074980)
Regarding claims 1, 17-18, Lips discloses a method for monitoring a motion of a subject, the method comprising:
emitting a monitoring signal towards a corresponding receiver [see fig 1, 0065, 0068]; 
detecting the motion of the subject based on a change in the monitoring signal (motion signal) [see abstract, 0068-0070] by disclosing the computer storage 128 is further shown as containing a detected motion event 150 that was obtained by analyzing the motion signal 148 [see 0068];
wherein the monitoring signal is emitted: 
(b) using an M-to-N multi-antenna emitter-receiver system with a set of M transmitting antennas (104) and a set of N receiving antennas (108), or a combination thereof [see 0065, 0075 and fig 1, 3] by disclosing the radio-frequency antenna is connected to a radio-frequency system 106 that has independent receive channels 108 for each of the antenna elements 104 [see 0065].
Lips doesn’t disclose using a spread-spectrum technique.
Nonetheless, Adib et al using a spread-spectrum technique [see 0048] by disclosing the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency. This distinguishability can be achieved by shifting in time, frequency, or code (e.g., multiplying the signals transmitted from the different antennas by different spreading codes) [see 0048].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by using a spread-spectrum technique; because the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency [see 0048, Adib et al].

Regarding claim 2, Lips discloses wherein, as a reference for detecting the change in the monitoring signal, a phase and an amplitude of the emitted monitoring signal [see 0030]is determined by: 
(a) the emitted monitoring signal carrying a predetermined digital signal and a calibration prior to emitting the monitoring signal of an analog emitter used for emitting the monitoring signal [see 0030, 0033-0034] and (see figs 4, 8 Step 812, fig 12 Step 1218)] by disclosing set portions of each covariance of the norm signals to zero that are below a predetermined threshold before calculating the motion signal. This may be beneficial because if there is a low correlation between signals then the covariance of the norm signals will be low. By setting these low values to zero it helps to reduce the likelihood that motion of the subject is incorrectly detected [see 0030].
Regarding calibration prior to emitting the monitoring signal, by acquiring a predetermined motion signal value [see 0033-0034] to be compared to newly acquired data as taught in figs 4, 8, 18 are considered calibration, emphasis added);
(b) coupling out a part of the monitoring signal to be emitted at the emitter and providing the part directly to a signal processing unit configured for detecting the change in the monitoring signal, or a combination thereof [see figs 1, 3].

Regarding claim 3, Lips doesn’t disclose wherein, when the monitoring signal is emitted using the spread-spectrum technique, the monitoring signal is generated through modulation with a predetermined pseudo-random spreading code.
Nonetheless, Adib et al using a spread-spectrum technique [see 0048] by disclosing the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency. This distinguishability can be achieved by shifting in time, frequency, or code (e.g., multiplying the signals transmitted from the different antennas by different spreading codes) [see 0048].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by using a spread-spectrum technique; because the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency [see 0048, Adib et al].


Regarding claim 4, Lips discloses wherein the motion monitoring is combined with a magnetic resonance imaging of the subject [see 0035-0038] and each of the multiple antenna elements has a bandwidth [see 0028].
Lips doesn’t disclose wherein a frequency of the monitoring signal is set to overlap a frequency band of a magnetic resonance imaging signal
Nonetheless, Adib et al disclose wherein a frequency of the monitoring signal is set to overlap (by modulation, emphasis added, 0079) a frequency band of a magnetic resonance imaging signal [see 0079-0080, 0102].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by having a frequency of the monitoring signal is set to overlap a frequency band of a magnetic resonance imaging signal; to improve signal to noise ratio,

Regarding claim 5, Lips discloses of claim 4, wherein a coil used for the magnetic resonance imaging of the subject is also used for the emitting of the monitoring signal, the receiving of the monitoring signal, or a combination thereof [see 0075-0078].

Regarding claim 6, Lips discloses of claim 5, wherein the monitoring signal is emitted by at least one transmitting antenna,
wherein the monitoring signal is received by at least one magnetic resonance local coil [see 0075],
wherein the at least one transmitting antenna (transceiver) is separate from the at least one magnetic transmitting coil [aww 0076].

Regarding claim 7, Lips discloses of claim 6, wherein the magnetic resonance local coil comprises an array of multiple spatially distributed magnetic resonance local coils [see 0075] by disclosing the magnetic resonance imaging coil 102 comprising multiple coil elements 104 [see 0075].

Regarding claim 8, Lips discloses wherein a signal level of the monitoring signal is set so that, at each frequency, the signal level is at or below a noise level of a received magnetic resonance echo signal [see 0038, 0084-0090, 0096, 0039-0045] by disclosing applying a digital high-pass filter to the magnetic resonance data for each of the multiple antenna elements. The use of a high-pass filter to separate the noise may work particularly well because the higher frequencies are related to smaller or local areas in real space. This may be used for example to separate portions of the magnetic resonance data which are purely noise from those which contain image information. This may be useful in generating a noise signal which may be used to more accurately detect the motion of a subject [see 0038];
wherein the received monitoring signal is separated from the received magnetic resonance echo signal through signal averaging over at least one time period that is longer compared to a measurement period defined in a respective MR imaging sequence [see 0084-0090, 0106-0112].
Lips doesn’t disclose wherein the monitoring signal is uniformly spread out over a predetermined frequency band using the spread-spectrum technique
Nonetheless, Adib et al disclose wherein the monitoring signal is uniformly spread out over a predetermined frequency band using the spread-spectrum technique [see 0078-0080, 0102].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by having the different modulations that are orthogonal with respect to each other are based on orthogonal spreading codes; because the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency [see 0048, Adib et al].

Regarding claim 9, Lips discloses of claim 8, wherein the at least one time period is at least 100 milliseconds [see 0096] by disclosing a timescale in the order of seconds [see 0096].

Regarding claim 10, Lips discloses of claim 4, wherein the received monitoring signal and a magnetic resonance echo signal are measured together and, for separating out the received monitoring signal, a weighting factor for minimizing a correlation between two signal parts is determined and applied to the measured signal [see 0031, 0086, 0092, 0095].

Regarding claim 11, Lips discloses of claim 4, wherein a signal reception chain through which an magnetic resonance echo signal is received and processed is continuously or regularly calibrated during the magnetic resonance imaging and the parallel motion monitoring based on detected variations in the received monitoring signal that are not associated with the motion of the subject [see figs 4, 8, 12].
Regarding calibration prior to emitting the monitoring signal, by acquiring a predetermined motion signal value [see 0033-0034] to be compared to newly acquired data as taught in figs 4, 8, 18 are considered calibration, emphasis added).

Regarding claim 12, Lips discloses of claim 4, wherein a length of a predetermined pseudo-random spreading code used to spread out the monitoring signal as part of the spread-spectrum technique is set so that the monitoring signal is spread out across a full bandwidth of a magnetic resonance imaging receiving coil or coils or a full width of a frequency band used for the magnetic resonance imaging.
Nonetheless, Adib et al disclose a length of a predetermined pseudo-random spreading code used to spread out the monitoring signal as part of the spread-spectrum technique is set so that the monitoring signal is spread out across a full bandwidth of a magnetic resonance imaging receiving coil or coils or a full width of a frequency band used for the magnetic resonance imaging [see 0079-0080] by disclosing the signal generator is an ultra wide band frequency modulated carrier wave (FMCW) generator 120 [see 0079].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by using a length of a predetermined pseudo-random spreading code used to spread out the monitoring signal as part of the spread-spectrum technique is set so that the monitoring signal is spread out across a full bandwidth of a magnetic resonance imaging receiving coil or coils or a full width of a frequency band used for the magnetic resonance imaging; 

Regarding claim 13, Lips discloses of claim 4, wherein the monitoring signal 1s emitted and received at least between pulses of a magnetic resonance imaging sequence that is applied for imaging the subject [see 0077] by disclosing the pulse sequence commands are commands or data which may be used to acquire the magnetic resonance data 140 according to a magnetic resonance imaging protocol. For example the pulse sequence commands 340 may in particular be for performing a method of parallel imaging using the multiple antenna elements 104 [see 0077].

Regarding claim 14, Lips discloses wherein the motion monitoring using the M-to-N multi-antenna emitter-receiver system is combined with a magnetic resonance imaging of the subject [see 0065, 0075 and fig 1, 3] by disclosing the radio-frequency antenna is connected to a radio-frequency system 106 that has independent receive channels 108 for each of the antenna elements 104 [see 0065];
wherein a frequency of the monitoring signal is set (done depending on bandwidth characteristics, emphasis added) to be outside of a frequency band used for the magnetic resonance imaging [see 0029, 0038, 0079-0080] by disclosing When applying digital filters to the noise signal the filter may be modified such that it automatically corrects for the bandwidth characteristics of the antenna and/or the radio-frequency system [see 0029]

Regarding claim 15, Lips discloses wherein the monitoring signal is emitted using the spread-spectrum technique and using multiple emitters of the M-to-N multi-antenna emitter-receiver system at a same time [see 0078, 0134];
wherein different modulations that are orthogonal with respect to each are used for emitting the monitoring signal through the multiple emitters [see 0028, 0080] by disclosing each of the multiple antenna elements has a bandwidth [see 0028].

Regarding claim 16, Lips doesn’t disclose the different modulations that are orthogonal with respect to each other are based on orthogonal spreading codes.
Nonetheless, Adib et al using a spread-spectrum technique [see 0048] by disclosing the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency. This distinguishability can be achieved by shifting in time, frequency, or code (e.g., multiplying the signals transmitted from the different antennas by different spreading codes) [see 0048].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Lips and Adib et al by having the different modulations that are orthogonal with respect to each other are based on orthogonal spreading codes; because the technique allows distinguishing between FMCW signals generated from different sources by shifting them in time or in frequency [see 0048, Adib et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793